DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang Xubo et al. 
 	With respect to claim 1, Wang Xubo discloses a pulse generator (figure 3) comprising: a first signal generating arm comprising a first inductor (figure 2, inductor “Lp” connected between “Vdd” and “DCO_out”) and a plurality of switching elements (figure 2, switching elements “M5”, “M6”, and “M7”, drawing current through “Lp” on the LH-side of the circuit of figure 2) each arranged to draw current through the first inductor (Lp); and a  controller (figure 2, control signals “b1-b3” as well as variable  capacitor  and p.273, section 3, “Transmitter”, “The coarse frequency tuning (.._ “to p.274, LH-column) 
 	With respect to claim 2, the circuit above discloses the pulse generator as claimed in claim 1, wherein: the plurality of switching elements in the first signal generating arm are arranged to draw different amounts of current (see "the plurality of switching elements in the first signal generating arm are arranged to draw different amounts of current", p.273 "The coarse frequency tuning to p.274 2(...) over a 7GHz bandwidth").
 	With respect to claim 3, the circuit above discloses the pulse generator as claimed in claim 2, wherein the plurality of switching elements are transistors and the current drawing ability of each transistor is defined by sizing of the transistors, (see p.274, LH_column, "the plurality of switching elements are transistors and the current drawing ability of each transistor is defined by sizing of the transistors.)
 	With respect to claim 4, the circuit above discloses a pulse generator as claimed in claim 1, further comprising: a second signal generating arm comprising a second inductor and a plurality of switching elements, each arranged to draw current through the second inductor; and wherein the controller is arranged to activate the plurality of switching elements of the first and second signal generating arms in a predetermined sequence so as to generate a predetermined pulse waveform as a differential signal between a first pulse generator output on the first signal generating arm and a second pulse generator output on the second signal generating arm. (see, Fig.3 and Fig.2, whereby the second arm comprises the second inductor "Lp" connected between "Vdd" and "DCO-out+" as well as the second switches "M5", "M6" and "M7" on the RFI-part of figure 2, whereby the circuit of figure 2 is arranged in a differential configuration)

 	With respect to claim 6, the circuit above discloses a pulse generator as claimed in claim 4, wherein the controller is arranged to activate the switching elements in an order such that current drawn through successive switching elements of each signal arm increases then decreases, (see Fig.3b, "Signal flow diagram" with the ouput waveform "DCO out")
 	With respect to claim 7, the circuit above discloses a pulse generator as claimed in claim 1. wherein the predetermined sequence is arranged to create an approximate Gaussian derivative pulse shape, (see p.274, LPI-column,"(...) the pulse generator can generate a gaussian-shaped (...)" and see also Fig. 10b)
 	With respect to claim 8, the circuit above discloses a pulse generator as claimed in claim 1 wherein each switching element is connected through the respective inductor to a high voltage rail,
(see Fig.2, both inductors "Lp" of the first and the second arms connected to "Vdd")
 	With respect to claim 8, the circuit above discloses a pulse generator as claimed in claim 1 further comprising a filter provided on the output to remove unwanted harmonics, (see Fig.3a, output driver with "bonding wire" and capacitor "Cl")
 	With respect to claim 27, the circuits above produce a method of generating a pulse (Fig.3, "Circuit for the pulse generator, the mixer and the output driver") comprising: activating with timing signals from a timing controller (capacitors generate timing signals because they inherently have a timing component in the time constant therefore the control signals activating the capacitors (including variable capacitor) is seen as the timing controller) a plurality of switching elements (of. Fig.2, switching elements "M5", "M6" and "M7" drawing current through "Lp" on the LH-side of the circuit of figure 2) of .

Allowable Subject Matter
Claims 10-26 are allowed.
 	With respect to claim 10, the prior art fails to suggest or disclose the use of inductors in the first and second arm of the pulse generator.
 	With respect to claim 18, the prior art of record fails to suggest or disclose wherein the enable logic comprises a polarity input arranged to select between two opposite pulse polarities.
 	With respect to claim 20, the prior art of record fails to suggest or disclose wherein the enable logic comprises a multiplexer which takes a plurality of clock phases as inputs and outputs one or more clock phases selected from among said inputs, and wherein the polarity input provides the select input to the multiplexers so as to switch the timing of the switching elements.
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive.
 	With respect to applicant argument that the signals b1-b3 are not timing signals generated by a timing controller, the Examiner disagrees.  The signals b1-b3 are generated by the capacitors C1-C3 (and also to some degree the variable capacitor).  The dependence of the signals on the capacitance elements because of the inherent nature of the timing constant of the capacitors make the output signals timing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F(8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842